Citation Nr: 9905444	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-33 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for bronchitis. 

4.  Entitlement to a compensable evaluation for post-
operative hypertrophic tonsillitis. 

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant, and his wife

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Fort Harrison, 
Montana Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The veteran was scheduled for a personal hearing before a 
member of the Board in Washington, D.C. in November 1998.  In 
a statement received in October 1998, the veteran indicated 
that he did not plan to attend the hearing and it was 
subsequently canceled.  Reported in this decision is the 
veteran's testimony as given at an October 1997 personal 
hearing before the RO.

Following the October 1997 personal hearing, the RO 
attempted, to no avail, to secure further treatment records 
for the veteran as indicated by him during the personal 
hearing.  The VA medical center in Miles City indicated that 
there were no treatment records to match the request.  

In February 1982, the veteran was denied service connection 
for a fractured rib with lung injury.  That rating decision 
was subsequently confirmed in March 1982, April 1982, and 
November 1985; based on the theory that no new and material 
evidence had been presented to reopen the claim.  In a May 
1989 confirmed rating decision, the RO again indicated that 
evidence received was not considered new and material to 
reopen a claim for a prior denial of a lung condition.  In 
December 1989, the decision to deny service connection for 
respiratory disorders was continued.  

It was in a September 1996 rating decision that the RO 
specifically stated that:

The veteran is service connected for post-operative 
hypertrophic tonsillitis, but it is apparent that 
he is seeking service connection for a chronic lung 
condition to include chronic obstructive pulmonary 
disease, asthma, and bronchitis which have never 
been addressed in a formal rating.  Therefore, this 
rating will resolve that claim.  

The veteran thereafter perfected this appeal, when the record 
is stated as follows:  On September 13, 1996 the RO issued 
the negative rating decision denying service connection for 
chronic obstructive pulmonary disease, asthma and bronchitis.  
On September 18, 1996, veteran submitted a Notice of 
Disagreement.  In June 1997, the RO issued a Statement of the 
Case, and the veteran's testimony in October 1997 is 
construed as his Substantive Appeal regarding the respiratory 
disorders. 

The issue of entitlement to a compensable evaluation for 
post-operative hypertrophic tonsillitis will be discussed in 
the remand which follows this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained insofar 
as possible.  

2.  Competent evidence that the veteran currently has chronic 
obstructive pulmonary disease as a result of military service 
has not been submitted.  

3.  Competent evidence that the veteran currently has asthma 
which is related to service has not been submitted.

4.  Competent evidence that the veteran currently has 
bronchitis which is related to service has not been 
submitted. 

5.  Service connection is in effect for post-operative 
hypertrophic tonsillitis, and a zero percent rating is in 
effect.  The combined schedular rating is zero percent.  The 
veteran has also established entitlement to non-service 
connected pension and special monthly pension based on the 
need for aid and attendance.  

6.  The veteran's nonservice-connected disabilities include 
chronic obstructive pulmonary disorder and atrial 
fibrillation.  

7.  The veteran's service-connected disability does not 
render him incapable of providing for his own daily self-care 
or from protecting himself against the hazards and dangers of 
daily living without the assistance of another person.

8.  The veteran is not substantially confined to his home or 
household as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for chronic obstructive 
pulmonary disease is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for service connection for asthma is not well 
grounded.  38 U.S.C.A. § 5107.

3.  The claim for service connection for bronchitis is not 
well grounded.  38 U.S.C.A. § 5107.  

4.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person are not met.  38 U.S.C.A. §§ 1114, 5107(a) (West 
1991); 38 C.F.R. § 3.351, 3.352 (1998).

5.  The criteria for an award of special monthly compensation 
on account of being housebound are not met.  38 U.S.C.A. §§ 
1114, 5107(a); 38 C.F.R. 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
three claimed respiratory disorders, including chronic 
obstructive pulmonary disorder, asthma and bronchitis.  The 
veteran also contends that entitlement to special monthly 
compensation is warranted based upon his need for aid and 
attendance and, or, that he is housebound.  


I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and the VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Caselaw provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

One element of a well grounded claim is a presently-existing 
disability stemming from the disease or injury alleged to 
have begun in or been aggravated by service.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  It has also been 
determined that a well grounded claim requires (1) medical 
evidence of a current disability, (2) lay or medical evidence 
of a disease or injury in service, and (3) medical evidence 
of a link between the current disability and the inservice 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In addition, where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107; if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Board notes that the Court of Veterans Appeals (Court) 
has held that there is some duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a), depending on the particular facts in each case. 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The facts and circumstances of 
this case are such that no further action is warranted.


A.  Procedural History and Factual Background

Service medical records reveal that at a July 1942 enlistment 
examination, "hypertrophied follicular" was noted when 
reference was made to the mouth, nose and throat areas.  
Inspiration of the chest was 38 and 1/2 and expiration was 
34.  The lungs were clinically evaluated as normal.  In a 
September 1942 medical certificate, submitted in conjunction 
with his application for the U. S. Coast Guard, no indication 
of a respiratory disorder was noted.  In December 1942, the 
veteran was seen for what was diagnosed as a common cold.  
Physical examination revealed that the throat was slightly 
injected.  In October 1945, it was noted that the veteran had 
the defect of hypertrophic tonsils.  The same was noted under 
the section for mouth, nose and throat in an October 1945 
separation record.  The respiratory system was clinically 
evaluated as normal and chest inspiration was 40 and 
expiration was 36.  A chest x-ray taken at the time of the 
separation examination was negative.  

An October 1946 VA examination report reveals that the 
veteran had moderately hypertrophied tonsils that showed a 
moderate amount of scarring.  There was no evidence of an 
acute inflammation at that time.  The respiratory system was 
said to be normal.  The diagnoses included chronic 
tonsillitis.  

In October 1946, the veteran was hospitalized at VA for 
complaints of severe cold and sore throats.  The veteran 
indicated that his tonsils became inflamed easily and that it 
was usually severe and incapacitating for four or five days.  
Physical examination revealed that the nose had normal 
contour with no septal deviation and adequate breath space 
was present.  Examination of the mouth revealed that there 
were hypertrophic tonsils.  It was noted that the chest was 
well developed and symmetrically formed.  Expansion was equal 
bilaterally.  Examination of the lungs revealed that there 
was no abnormality of vocal or tactile fremitus.  There were 
no abnormal areas of dullness or consolidation found upon 
percussion.  Auscultation revealed the breaths sounds to be 
of the normal vesicular type.  No moist crepitant rales or 
other adventitious sounds were heard.  Reference was made to 
an x-ray report of the chest, which showed "negative 
evidence of any definite pathology."  A throat culture was 
negative at that time.  The examination diagnosis was 
hypertrophic tonsils.  The hospital record indicates that the 
veteran underwent a tonsillectomy at that time and it was 
noted that both tonsils were markedly hypertrophied.  The 
post operative course was uneventful and the veteran was 
discharged a couple of days after admission.  

Post service records indicate that in October 1963, the 
veteran was treated privately after he fell on a bed of a 
truck and injured his chest.  The chest x-ray was negative.  
He was seen at the same treatment facility in May 1965, and 
it was noted, among other things, that a chest x-ray was 
negative.  He was seen at the same facility twice in June 
1971.  A chest x-ray revealed vascular markings; and there 
was some nasal congestion and it was noted that he had been 
working in dust.  

In June 1979, the veteran was treated at VA for complaints of 
having phlegm and problems associated with other disorders.  
On chest x-ray there were no new findings, and the diagnosis 
was multiple arthralgia.  In an unclearly dated 1979 report 
it was noted that the veteran was seen for a routine follow-
up for respiratory problems.  His head and chest were 
reportedly congested for several weeks.  There was whitish 
phlegm.  The diagnoses were chronic obstructive pulmonary 
disease and bronchitis.  

In June 1980, the veteran was treated at VA for chronic 
obstructive pulmonary disease and bronchitis.  In a September 
1981 private treatment record, examination of the lungs 
revealed that the veteran was wheezing.  In October 1981, the 
veteran was treated at VA for shortness of breath and rapid 
heart rate.  The diagnoses were chronic obstructive pulmonary 
disease and bronchitis.  From November 1981 to December 1981, 
the veteran was hospitalized at VA for several problems 
including chest pain with etiology unknown, and inflammatory 
infiltrate of the left lung.  

In a January 1982 lay statement, the veteran's wife indicated 
that the veteran had had trouble breathing, especially worse 
since September 1981 and that the veteran was treated with 
medication by a pulmonary specialist for a bronchial 
condition.  She stated that the veteran used an inhaler 
several times a day to try to help him get air.  

In a January 1982 private treatment record, the physician 
noted that several chest films were presented, dating back to 
May 23, 1977 and the last one dated on November 23, 1981.  
The physician wrote:

Over the years a fibrotic lesion has developed at 
the left base, behind the heart.  This appears to 
be associated with some pleural thickening, as seen 
on the lateral view and circled on the film of 11-
10-81.  The pleural thickening posteriorly was not 
present on the lateral view in 1977.  One I think 
might reasonably suspect that the patient may have 
a fibrotic or scarring lesion of the pleura, 
perhaps associated with a tumor.  There is, 
however, no specific round density or mass although 
there is the suggestion of perhaps this being 
associated with a bleb.  This is not a typical 
pleural mass form a mesothelioma and if it is a 
tumor, one I think might more reasonably suspect a 
primary lung lesion.  AP & lateral tomography 
seemed to suggest that this is more of a solid 
lesion than one would appreciate from the routine 
films and it certainly is attached to the pleura.  
I still would be more suspect of a primary lung 
lesion causing some pleural thickening than 
something arising in the pleura itself.  I do not 
identify any evidence of hilar node enlargement and 
the lungs otherwise are essentially clear.  

In a January 1982 letter from the veteran's private physician 
to social services, it was indicated that the veteran had a 
diagnosis of chest pain and shortness of breath etiology 
unknown with limitations of shortness of breath and tightness 
of the chest being disabling to the point that the veteran 
could not cut more than two heads of hair without becoming 
symptomatic.  It was noted that, as a barber, the veteran 
stated that he could not successfully support himself.  

In March 1982, one of the veteran's private physician's wrote 
a letter to another physician and stated:  

....He has of interest a lesion that is pleural base 
that is located behind his heart on the PA film and 
this is best as I can tell from his VA films, has 
been present since 1979 and possibly even since 
1978 and is probably unchanged although it is 
poorly seen enough that it is difficult to say that 
with surety.  

In June 1983, the veteran was seen privately and the 
assessment was spontaneous pneumothorax complicating element 
of chronic obstructive pulmonary disease;  chest pain, 
related to exercise induced asthma.  

In July 1984, the veteran was hospitalized at VA for 12 
ailments; two among them being mass on chest x-ray that was 
characterized as inflammatory, fibrotic lung mass, and a 
diagnosis of chronic obstructive pulmonary disease.  Physical 
examination at the time of hospitalization showed that the 
lungs were clear and that chest x-ray was significant for 
changes of chronic obstructive pulmonary disease with hyper 
expansion and flat diaphragms.  Posteriorly, in the left 
lower lobe there was a lesion that was 5 to 6 centimeters in 
diameter, somewhat stellate in shape.  It was described as 
being well circumscribed and extended to the hilum on the PA 
and on the lateral it looked quite peripheral.  During the 
hospital course it was noted that, since the veteran had no 
weight loss, no systemic signs of malignancy, no hemoptysis, 
and all of his sputum cytologies were negative, the Pulmonary 
Division felt quite certain that that was, "indeed, a scar, 
chronic inflammation from old lung trauma, either from 
breaking his ribs or from trauma he had in the past."  

Regarding the chronic obstructive pulmonary disease, it was 
noted that his lung disease was not that significant at that 
time; however that the veteran needed to quit smoking and was 
encouraged to do so during this hospitalization.  The 
hospital report further noted that the veteran was a smoker 
and that it contributed significantly to the demise of his 
lung and was very bothersome in general.  

From 1982 to 1985, VA outpatient treatment records reveal 
that the veteran was treated consistently for chronic 
obstructive pulmonary disease.  Specifically, in May 1982 the 
assessment was asthma and chronic obstructive pulmonary 
disease and it was noted that a lesion found on the chest x-
ray had been present since 1978.  In June 1982, the veteran 
was seen for respiratory problems and the assessment was 
chronic obstructive pulmonary disease and asthma.  In 
September 1982, the assessment was chronic obstructive 
pulmonary disease, and other diagnoses, and it was noted that 
the veteran had an upper respiratory infection.  Undated 
records show that during this time period, the veteran was 
treated for emphysema and chronic bronchitis due to excessive 
smoking.  In June 1984, the assessment was lower lung lobe 
density.  In November 1984, he had chronic obstructive 
pulmonary disease.  VA chest x-rays from June 1985 showed 
abnormalities at the left lung base posteriorly.  In February 
1985, the veteran was informed of a fibrotic lung mass and 
that he had chronic obstructive pulmonary disease.  Chronic 
obstructive pulmonary disease was noted in June 1985.  In 
August, September and October 1985, the impression was 
chronic obstructive pulmonary disease.  In October 1985, as 
well as other times, it was noted that the veteran used an 
inhaler and medication, and that the impression was chronic 
obstructive pulmonary disease.  October 1985 VA chest x-rays 
showed no significant interval change non-specific localized 
pleural thickening posterior-lateral aspect of the left base 
and no acute abnormality seen.  

July 1986 VA chest x-rays reveal relatively stable chest, and 
asymmetrical pleural based density posterior aspect of the 
left chest, with clear right lung...and no acute or active 
disease process was seen.  

May 1987 VA treatment records show that the veteran was seen 
for chronic obstructive pulmonary disease, and that there was 
lung density.  

August 1988 and October 1988 VA treatment records reveal 
diagnoses of chronic obstructive pulmonary disease.  October 
1988 VA chest x-rays showed no acute, active or progressive 
disease process seen.  

A February 1989 VA outpatient record showed a diagnosis of 
chronic obstructive pulmonary disease when the veteran was 
seen for a follow-up evaluation.  An April 1989 private 
hospital report revealed several diagnoses and one was 
history of asthma and chronic bronchitis, presently inactive.  

September 1995 private treatment records reveal that the 
veteran was seen for other ailments, namely hypertension, 
atrial fibrillation and dyspnea, but it was noted that with 
his degree of chronic obstructive pulmonary disease from 
previous smoking, that he would continue to have dyspnea even 
with perfect control of his atrial fibrillation.  

In December 1998, the veteran submitted a Statement in 
Support of Claim, VA Form 21-4138, and 107 pages of attached 
medical documentation.  These medical data, in pertinent 
part, indicate a diagnosis of pneumothorax was noted in 1983.  
An April 1989 private chest x-ray showed that there was some 
old pleural disease and fibrosis at the left base, and a new 
apical density on the left.  A portable chest x-ray taken at 
that time showed fibrosis and localized emphysema at the left 
base with some pleural thickening.  September 1989 private 
chest x-rays showed old pleural change left hemithorax.  Old 
fibrosis or old scarring was noted.  The same was noted in a 
January 1991 chest x-ray. An August 1992 private chest x-ray 
showed mild diffuse pleural thickening, left hemithorax with 
strands of fibrosis in the left mid and lower lung and clear 
right lung.  March 1993 private chest x-rays showed 
fibrocalcific changes and pleural thickening in the left mid 
lower thorax with blunting of the left costophrenic angle.  
October 1995 private treatment record discussed pulmonary 
functions test results and indicated severe obstructive 
airway disease.  October 1995 private chest x-ray showed 
clearing of the infiltrate in the left base, and residual 
pleural thickening left lateral chest wall, and left 
posterior chest wall in the region of the left base.  Also 
noted in October was that the veteran had persistent 
pneumonitis or infiltrate of the left lower lobe and chronic 
obstructive pulmonary disease.  

In March 1996, VA treatment records reveal a diagnosis of 
chronic obstructive pulmonary disease, stable.  April 1996 VA 
outpatient treatment records reveal that the veteran 
complained of having headaches and a stuffy nose, in 
conjunction with other problems.  

At an October 1997 personal hearing, the veteran and his wife 
testified.  Her contention was that there was an original 
misdiagnosis when the veteran was a young man in service and 
that, essentially, he had chronic obstructive pulmonary 
disease in service as it is a disease that starts in young 
adult males.  She claimed that the veteran did not receive 
the proper course of treatment in service when he was 
diagnosed with tonsillitis, and that his condition worsened 
because, without the proper amount of antibiotics, he 
suffered upper bronchial and respiratory distress as a result 
of improper treatment for the tonsillitis condition.  She 
stated that she was fighting to get tonsillitis off of his 
records and to have it substituted for chronic obstructive 
pulmonary disease.  


B.  Analysis

The veteran has submitted many medical records in support of 
his claim, however, after a thorough review of the record in 
its entirety, the Board determines that the veteran has not 
submitted well grounded claims for entitlement to service 
connection for chronic obstructive pulmonary disease, asthma, 
and bronchitis, respectively.  

The first reason that the veteran's claims are not well 
grounded is because the evidence does not show that any of 
the claimed disorders were incurred in service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) (lay or medical evidence 
of a disease or injury in service).  Rather, the veteran was 
normal in pertinent part upon service separation in October 
1945.  Basically, all that is documented in service is a 
common cold.  A year after service he had his tonsils 
removed; for which he is service connected.  The theory 
espoused by the veteran's wife, that the veteran's 
tonsillitis condition in service was really the onset of his 
current respiratory disorders, namely chronic obstructive 
pulmonary disease, is wholly unsupported by medically 
evidence of record; and as a lay person she is not competent 
to render a medical opinion to make this claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education).  The Board has reviewed and 
discussed the medical evidence in this case in detail and it 
does not support the veteran's wife's theory of etiology of 
his disorders.  

The second reason that the veteran's claims are not well 
grounded is because the evidence of record does not provide a 
nexus between his current respiratory disorders and any 
incident in service.  Caluza 7 Vet. App. at 506 (medical 
evidence of a link between the current disability and the 
inservice injury or disease is required).  While there is 
certainly evidence of current disability, which is also 
required in order to make a claim well grounded, there is no 
evidence that current chronic obstructive pulmonary disease, 
asthma and bronchitis had their onset from 1942 to 1945 when 
the veteran was active in service.  In fact, the veteran's 
most prevalent respiratory disorder of chronic obstructive 
pulmonary disease apparently had its start in 1978.  There 
are extensive medical records wherein the examiners evaluate 
and opine about a left lung lesion, also called a mass, or 
infiltrate that appears to be a main symptom of the chronic 
obstructive pulmonary disease.  The medical records are 
replete with chest x-rays from the 1970's through to the 
1990's that show that the veteran has this lesion, and 
chronic respiratory problems, and that the problems probably 
began in 1978.  However, at no time is it indicated that the 
disease process began with an incident or occurrence in 
service during the 1940's.  

It has further been noted that the there is scarring on the 
lung from an old injury.  In that respect, the earlier 
records, dated in October 1963, reveal that the veteran 
injured his chest in 1963, which could be the old scarring 
referred to in the records.  Additionally, the earlier 
records also show that a respiratory problem could have been 
begun in 1971 when a chest x-ray revealed vascular markings 
due to working in dust.  Nonetheless, the incidents recorded 
in the 1960's and 1970's are not related to service and are 
too remote in time from service separation.

Anytime the veteran's condition of asthma was mentioned, it 
was mostly mentioned in conjunction with exercise inducement 
brought on as a result of testing that he underwent for other 
conditions not on appeal that have to do with cardiac 
involvement.  Bronchitis is the current condition mentioned 
the least in the veteran's medical history, and it was even 
inactive in February 1989.  Chronic obstructive pulmonary 
disease is the current condition diagnosed and mentioned the 
most, and at times the veteran appears to be better or worse 
with that condition; but at no time is the current condition 
linked to service origin.  

The Board points out that the determinative issue in this 
case is medical in nature, and the evidence required to meet 
the burden of presenting well grounded claims includes 
medical evidence of a current disability or a medical opinion 
linking the alleged service incident to the current 
respiratory disorders.  See Caluza, 7 Vet. App. at 506; 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
2 Vet. App. at 492.  As such evidence has not been presented 
in this case, the veteran's claims for entitlement to service 
connection for chronic obstructive pulmonary disease, asthma 
and bronchitis are not well grounded and no further duty to 
assist attaches to these claims.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).


II.  Special Monthly Compensation 

Under the statutory and regulatory criteria, special monthly 
compensation is payable where the veteran, in addition to 
having a single service-connected disability rated as 100 
percent under regular schedular evaluation, has either 
additional service-connected disability ratable at 60 percent 
or more which is separate and distinct from the disability 
rated as 100 percent disabling, or is "permanently 
housebound:  by reason of disability or disabilities.  This 
requirement is met when as a direct result of his service-
connected disabilities, the veteran is substantially confined 
to his dwelling and the immediate premises and it is 
reasonable certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(i)(1)-(2) (1998).

The law permits an increased rate of compensation to veterans 
who are in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114.  Determinations as to need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as:  inability of claimant to dress 
or undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable, frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (1998).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  Id.

In April 1996, the veteran submitted a VA Form 21-2680, 
Examination For Housebound Status or Permanent Need for 
Regular Aid and Attendance.  Therein, it was noted that the 
veteran complained of eyesight and memory loss problems.  It 
was noted that due to decreased eyesight and decreased 
memory, the veteran did not drive anymore and that his wife 
was his primary caretaker.  The diagnoses were markedly 
impaired vision and memory loss short term.  

In a November 1996 rating decision, the veteran was awarded 
nonservice-connected disability pension benefits because he 
was 73 years old, had high school graduate level of education 
and last worked as a barber in 1995.  It was noted that the 
veteran suffered from chronic obstructive pulmonary disease 
and chronic atrial fibrillation and that it was not likely 
that based upon his education and limited work experience 
that he would be able to obtain and retain substantially 
gainful employment.

In February 1997, the veteran was examined again for 
housebound status and the need for aid and attendance.  At 
that time it was noted that the diagnosis was spinal and 
peripheral neuropathy and that the veteran needed assistance 
walking, had urinary and bowel incontinence, was forgetful 
and that he had atrial fibrillation.  He was only able to 
leave the home with full assistance and he used a walker or 
his wife for gait support.  

As of March 1997, the veteran was entitled to monthly 
disability benefits from the Social Security Administration.  

In a May 1997 rating decision, it was determined that the 
veteran was entitled to special monthly pension benefits on 
account of the need for regular aid and attendance.  The 
evidence showed that the veteran needs daily assistance in 
performing routine activities and that he required the daily 
aid and attendance of another person to perform the 
activities of daily living to protect himself from the 
hazards of his environment.  

In addition to the above entitlements, the veteran claims 
that he is also entitled to special monthly compensation 
based on the need for regular aid and attendance of another 
person or on account of being housebound.  The veteran's 
argument, in effect, translates to the contention that he is 
housebound due to his service-connected disability.  In this 
regard, the Board notes that the veteran does not have a 
single service-connected disability which is rated at 100 
percent.  His only service connected disability is that of 
post-operative hypertrophic tonsillitis, for which he is 
rated noncompensable, or zero percent.  In addition, there is 
no competent medical evidence demonstrating that the veteran 
is substantially confined to his home due to his service-
connected disability.  

On VA examinations for aid and attendance status in April 
1996, and February 1997, the examiner noted all of the 
veteran's delimitating disabilities, and while it was 
indicated that the veteran had problems leaving his home due 
to ambulatory considerations, memory problems and poor 
eyesight, none of those disabilities are the result of his 
service-connected disabilities.  The Board finds, 
accordingly, that the weight of the evidence is against the 
claim for special monthly compensation based on being 
housebound and in need of aid and attendance.


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for asthma is denied.

Service connection for bronchitis is denied. 

Special monthly compensation based on the need for regular 
aid and attendance of another person or on account of being 
housebound is denied.




REMAND

The veteran is currently rated zero percent for his service-
connected post-operative hypertrophic tonsillitis.  The 
noncompensable rating has been in effect since service 
connection was granted in a March 1946 rating action.  As 
indicated in the decision above, the veteran has submitted 
numerous medical documents in support of his claims; however, 
a thorough and contemporaneous VA examination has not been 
afforded the veteran in conjunction with his claim for an 
increased evaluation for this service-connected disability.  

The Court has held that the duty to assist includes the duty 
to obtain thorough and contemporaneous VA examinations.  
Where the record before the Board is inadequate to render a 
fully informed decision on an issue, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
See Seals v. Brown, 8 Vet. App. 291, 295 (1995); Ardison v. 
Brown, 6 Vet. App. 405 (1994).  While the veteran and his 
wife put forth a failing argument in conjunction with the 
service connection claims, alleging that this service-
connected post-operative hypertrophic tonsillitis disability 
was somehow misdiagnosed during service and that there was a 
mischaracterization thereafter, they still allege that the 
veteran is now worse in his disability.  Even though the 
veteran does not agree with the characterization of the 
disability, it is still VA's responsibility to evaluate the 
claimant for his current level of service-connected 
disability when an increased rating is claimed.  Id.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The veteran should be afforded a VA 
examination appropriate to measure the 
level of severity of his service-
connected post-operative hypertrophic 
tonsillitis disability.  The claims 
folder must be made available to the 
examiner for review during the course of 
the evaluation. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

